DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The rejections for claims 39, 41, 47, 48, 52, 57-59, 68 were reversed by the Patent Trial and Appeal Board Decision on December 24, 2021.

	The rejections for claims 1, 3, 7-8, 32-37, 45-46, 53, 60-67, 69-71 were affirmed by the Patent Trial and Appeal Board Decision on December 24, 2021.

3.	The Amendment in Response to Decision on Rehearing filed 2-24-2022 was entered.  

Reasons for allowance
4.	Claims 7,39,41,45-48,52,57-59,66,68-71 were allow because the prior art reference Kim 2008/0112581 fails to teach “behind- the- ear device requires that the external component comprising the vibratory portion must be disposed behind the ear” based on the Patent Trial and Appeal Board Decision on December 24, 2021 on page 10 second paragraph.  The decision stated that “prior art reference Kim 2008/0112581 fails to teach “behind-the-ear device” as recited by claims 39, 47, 52”.   The decision stated on page 11, first and second paragraphs as below:
“We agree with Appellant that the Examiner’s interpretation of “behind-the-ear device” to encompass “something that simply arches around the ear extending to a location in back of the ear,” (Id.) does not correspond with how the inventor describes the invention in the Specification, which describes “[b]one conduction device 100C” NS “external component 140C” disposed between the ear and the head. (Spec.  ¶ 41, Fig. 1C)


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JULIE X DANG/Examiner, Art Unit 2653      
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653